DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to claims filed 08 March 2021.
Claims 1-6, 8-17, 19 and 20 have been amended.
Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08 March 2021 have been fully considered but they are moot on grounds of new rejection, as necessitated by amendments. 
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 7-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasson (US PG Pub. 2017/0337569) further in view of Maher (US PG Pub. 2016/0117776).

As per claims 1, 12, and 20, Sasson discloses a method, system comprising: one or more hardware processors; and a storage device storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations; and a machine-storage medium storing instructions that, when executed by the one or more hardware processors of a machine, cause the machine to perform operations comprising (system, electronic device, processor, memory, interactive real estate management, Sasson Abstract):
receiving, by a networked system, a messaging request from a messaging application at a user device, the messaging request comprising a text sent to a text code or number associated with the networked system (the interactive tool is configured to send intelligent messages automatically based on program module defined by the agent comprising the sales leads or other information to sales leads at point of contact.  Preferably, the interactive tool modules are configured to receive a lead from a call or a webform or third party sources; determine the recipient agent of the lead; receive communication from the lead via preset programs comprising ; 
based on receiving the messaging request, establishing, by the networked system, a text messaging session between the networked system and the messaging application of the user device of a user (decision tree feature of the system, text messages, Sasson ¶64-¶65 and ¶85) (Examiner interprets the ability to generate the automatic messages as the establishing of a message session with the system and the user); 
requesting, via a first text message sent by the networked system, submission of an address via the text messaging session (the interactive tool is configured to send intelligent messages automatically based on program module defined by the agent comprising the sales leads or other information to sales leads at point of contact.  Preferably, the interactive tool modules are configured to receive a lead from a call or a webform or third party sources; determine the recipient agent of the lead; receive communication from the lead via preset programs comprising text messages or other chat like options; optionally request form or document signed by lead; verify the accuracy of an email if part of the request; update lead database by adding the communication with the lead; optionally send an automatic message to agents; optionally export sales information from said database; follow-up on leads and verify relevance through automatic programs; and synchronize the sales information between the sever and the one or more computers and mobile applications, Sasson ¶50; from MLS database, ¶86-¶87); 
receiving, via a second text message, the address from the user device via the text messaging session (The interactive system integrates all types of listings in a business method that allows an agent to engage the seller and buyer at the right times.  Examples of listing types ; 
based on verifying the address, generating, by the networked system, a report for the verified address, the report providing an estimated value for the verified address (The system includes a comprehensive reporting module which gives the Agent a real time visual representation with feature rich abilities.  This includes detail, summary and cross tab reports.  Multiple charts types are supported by the system such as column 2D chart, column 3D chart, pie 3D chart, pie 2D chart, line 2D chart, bar 2D chart, Sasson ¶90; lifecycle of real estate, ¶86-¶87); and 
causing presentation of a user interface illustrating the generated report (The system includes a comprehensive reporting module which gives the Agent a real time visual representation with feature rich abilities.  This includes detail, summary and cross tab reports.  Multiple charts types are supported by the system such as column 2D chart, column 3D chart, pie 3D chart, pie 2D chart, line 2D chart, bar 2D chart, Sasson ¶90; lifecycle of real estate, ¶86-¶87).
Both the Sasson and the Maher references are analogous in that both are directed towards/concerned with real estate property valuations.  While Sasson discloses the ability to provide and update user locations and property addresses, Sasson does not expressly disclose verifying, by the networked system, the address received in the second text message via the text messaging session.
However, Maher teaches verifying, by the networked system, the address received in the second text message via the text messaging session (there may be an address confirmation operation performed 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Maher’s method of address confirmation in Sasson’s system to improve the system and method with reasonable expectation that this would result in a real estate management system that is able to receive and confirm information from remote users.  
The motivation being that there are several disadvantages with the related art web-based systems.  Often the user either does not have the information requested, or does not have correct information related to the property.  In the previous method, the agent could during the meeting ask the customer for the relevant information, and help the customer to understand what information is needed and the best sources for obtaining the information, and then once the information was received, the agent could verify the information before proceeding to prepare the premium estimate.  However, in the web-based system this is not possible.  Thus, even using a related art web-based system, there is a disadvantage in that the quote is only as accurate as the type and validity of the information provided by the user (Maher ¶6). 

As per claims 2 and 13, Sasson and Maher disclose as shown above with respect to claims 1 and 12.  Sasson further discloses further comprising: determining, at a time when the text messaging session is established, a unique identifier corresponding to the user device; associating the unique identifier associated with the user device with the text messaging session; and storing the unique identifier and the association with the text messaging session in a data storage (email address, phone, physical address of lead, Sasson ¶132; see also ¶60) (Examiner interprets the phone number of the lead as the unique identifier).

As per claims 7 and 18, Sasson and Maher disclose as shown above with respect to claims 1  wherein the generating the report comprises: based on the verified address, accessing a database of properties and values; determining properties that are similar to the verified address; determining the estimated value based on values of the similar properties; and generating the user interface illustrating the generated report (the matching algorithm uses ranking input from the agent against the lead to increase the potential likelihood of a property fit.  Minimum and maximum value logic work to define the parameters that would maximize the value that can be delivered under constraints set by the buyer, Sasson ¶87).

As per claims 8 and 19, Sasson and Maher disclose as shown above with respect to claims 1 and 12.  Sasson further discloses wherein the causing presentation of the user interface comprises: generating a custom uniform resource locator (URL) for the generated report for the verified address, the custom URL is specific to the user and the verified address; and transmitting the custom URL via the messaging session to the user device (n another embodiment of the present invention the system creates a top level website which can be easily customized with a separate interface by the agent.  The website can be configured to create listing information from BOTH the MLS module and pocket listing into one single website.  System generated property numbers along with MLS numbers are used to route the calls to the agent as described via the figures provided.  FIG. 5C describes this embodiment, Sasson ¶57).

As per claim 9, Sasson and Maher disclose as shown above with respect to claim 1.  Sasson further discloses further comprising: continuing the text messaging session to obtain property attributes for a property at the verified address; and refining the generated report based on the property attributes including updating the estimated value (lifecycle of real estate, Sasson ¶86-¶87).

As per claim 10, Sasson and Maher disclose as shown above with respect to claim 1.  Sasson further discloses further comprising: determining an intent of the user at the user device to sell a property at the verified address based on a timeline; based on the determined intent, providing an offer for the property at the verified address (statistics for lead sale probability, Sasson ¶78-¶80; the interactive system provides a way to track properties over time as sellers' status change and price points can be met 
further opportunities, ¶65).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited clause "further comprising: determining an intent of the user at the user device to sell a property at the verified address based on a timeline; based on the determined intent, providing an offer for the property at the verified address" is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps (i.e. conditional step being based entirely on the address being correct).  Similarly, the recited wherein clause is not a positive system element nor a machine element since it doesn’t structurally limit the system or machine and is purely conditional.  

As per claim 11, Sasson and Maher disclose as shown above with respect to claim 1.  Sasson further discloses further comprising determining an intent of the user at the user device to sell a property at the verified address based on a timeline; based on the determined intent using a stored unique identifier for the user device, transmitting a follow up message at a later time (Syncing enables the interactive system to handle hundreds of thousands of leads.  The system utilizes just in time concepts to insert the lead to the phone and/or to remove the lead when certain conditions apply.  For example, the Syncing feature can insert a lead into the lead follow-up date field or delete the lead if it has not been updated in a user adjustable period of time, for example, 180 days.  The interactive system supports syncing with manual overrides.  That is the lead table provides a syncgcon field (sync to Google Contacts) for adding, updating or deleting a lead).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may based on the intent, determining not to provide an offer for the property at the verified address; and using the stored contact number for the user device, transmitting a follow up message at a later time" is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps (i.e. conditional step being based entirely on the address being correct).  Similarly, the recited wherein clause is not a positive system element nor a machine element since it doesn’t structurally limit the system or machine and is purely conditional.

Claims 3-6 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasson (US PG Pub. 2017/0337569) and Maher (US PG Pub. 2016/0117776) further in view of Stibel et al. (US Patent No. 8,856,956).

As per claims 3 and 14, Sasson and Maher disclose as shown above with respect to claims 1 and 12.  Sasson and Maher do not expressly disclose wherein the verifying comprises: parsing the address from the second text message received via the text messaging session; and determining a standardized version of the address.
Both the Sasson, Maher, and Stibel references are analogous in that all are directed towards/concerned with online service providers.  
However, Stibel teaches wherein the verifying comprises: parsing the address from the second text message received via the text messaging session; and determining a standardized version of the address (verification system and data parser, Stibel Col. 24 lines 13-40).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Stibel’s method of verifying users in Maher’s and Sasson’s system to improve the system and method with reasonable expectation that this would result in a real estate management system that is able to receive and confirm information from remote users.  
The motivation being entities can register for and access communication services of different 

As per claims 4 and 15, Sasson, Maher, and Stibel disclose as shown above with respect to claims 3 and 14.  Maher further teaches wherein the verifying further comprises: returning the standardized version of the address via the text messaging session; and receiving a verification that the standardized version of the address is correct (In the address confirmation operation, an address in standardized format is presented to the user alongside the address that the user entered and the user is asked to confirm that the standardized address is the user's property address, Maher ¶55).

As per claims 5 and 16, Sasson, Maher, and Stibel disclose as shown above with respect to claims 3 and 14.  Maher further teaches wherein the verifying further comprises: returning the standardized version of the address via the text messaging session; receiving an indication that the standardized version of the address is incorrect; and in response to receiving the indication, requesting reentry of the address (In the address confirmation operation, an address in standardized format is presented to the user alongside the address that the user entered and the user is asked to confirm that the standardized address is the user's property address, Maher ¶55).
Furthermore, one of ordinary skill, at the time of filing, would have found it obvious to repeat the processes in claims 5 and 16 for an additional verifying step due to the information being incorrect because duplication is obvious, MPEP 2144.04.VI.B. The duplication of parts (or steps) has no patentable significance unless a new and unexpected result is produced. Examiner finds no evidence that performing 
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited clause " receiving an indication that the standardized version of the address is incorrect; and in response to receiving the indication, requesting reentry of the address " is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps (i.e. conditional step being based entirely on the address being correct).  Similarly, the recited wherein clause is not a positive system element nor a machine element since it doesn’t structurally limit the system or machine and is purely conditional.  

As per claims 6 and 17, Sasson, Maher, and Stibel disclose as shown above with respect to claims 5 and 16.  Stibel further teaches wherein the verifying further comprises: receiving the reentry of the address; returning the standardized version of the reentered address via the text messaging session; receiving an indication that the standardized version of the reentered address is still incorrect; and in response to receiving the indication that the standardized version of the reentered address is still incorrect, providing a uniform resource locator (URL) to a website of the networked system to continue verification of the address (incorrect entity record, Stibel Col. 17 lines 26-33; provided in a URL, Col. 8 lines 23-29 and Col. 23 lines 29-45).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Stibel’s method of verifying users in Maher’s and Sasson’s system to improve the system and method with reasonable expectation that this would result in a real estate management system that is able to receive and confirm information from remote users.  
The motivation being entities can register for and access communication services of different 
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited clause "receiving an indication that the standardized version of the reentered address is still incorrect; and in response to receiving the indication that the standardized version of the reentered address is still incorrect, providing a uniform resource locator (URL) to a website of the networked system to continue verification of the address" is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps (i.e. conditional step being based entirely on the address being correct).  Similarly, the recited wherein clause is not a positive system element nor a machine element since it doesn’t structurally limit the system or machine and is purely conditional.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629